   8:17-cr-00162-LSC-SMB Doc # 78 Filed: 05/14/20 Page 1 of 1 - Page ID # 209



                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                           Plaintiff,                                              8:17CR162

         vs.
                                                                    ORDER ON APPEARANCE FOR
 HEATH JEREMY THOMAS,                                             SUPERVISED RELEASE VIOLATION

                           Defendant.

        The defendant appeared by video conference before the Court on May 14, 2020 regarding Amended
Petition for Offender Under Supervision [64]. Jessica Douglas represented the defendant. Lecia Wright
represented the government. The defendant was advised of the alleged violation(s) of supervised release, right
to retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [54]. The
government’s oral motion to dismiss Petition for Offender Under Supervision [54] is granted without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary hearing.
Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to believe the defendant
violated the terms of supervised release and the defendant should be held to answer for a final dispositional
hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional hearing
before Senior U.S. District Judge Laurie Smith Camp in Courtroom No. 2, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 1:00 p.m. on July 23, 2020.
        The defendant was previously detained in this case and shall remain detained. The defendant shall be
committed to the custody of the Attorney General or designated representative for confinement in a correctional
facility and shall be afforded a reasonable opportunity for private consultation with defense counsel. Upon order
of a United States court or upon request of an attorney for the government, the person in charge of the corrections
facility shall deliver the defendant to the United States Marshal for an appearance in connection with a court
proceeding.


        IT IS SO ORDERED.
        Dated this 14th day of May, 2020.

                                                             BY THE COURT:

                                                             s/ Susan M. Bazis
                                                             United States Magistrate Judge
